Case: 1:21-cv-00016-MWM Doc #: 111 Filed: 04/21/21 Page: 1 of 1 PAGEID #: 558

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION (at Cincinnati)
LAURA AKER, ET AL. : Case No.: 1:21-cv-016-MWM
Plaintiffs : Judge Matthew W. McFarland
V.
ABX AIR, INC., ET AL.
AGREED ORDER
Defendants
Plaintiff Cheri Potts, Executor of the Estate of Jeff Potts (the “Plaintiff’) and defendant
The Good Samaritan Hospital of Cincinnati, Ohio (“Good Samaritan Hospital”), by and through
their respective counsel, hereby stipulate and agree that the claims of the Plaintiff actually
asserted in this action against Good Samaritan Hospital be, and they are, dismissed with
prejudice. All of Plaintiff's claims remain against all other defendants and are unaffected by this
Agreed Order.
IT IS SO ORDERED AND ADJUDGED:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Yooh wre}. f

BY: MATTHEW W. McFARLAND
UNITED STATES DISTRICT JUDGE

HAVE SEEN AND AGREE:

 

 

/s/ Robert A. Winter, Jr. /s/ Michael P. Foley (with permission)
Robert A. Winter, Jr. (40038673) Michael P. Foley (#0061227)

P.O. Box 175883 Rendigs Fry Kiely & Dennis LLP
Fort Mitchell, KY 41017-5883 600 Vine Street, Suite 2650

(859) 250-3337 Cincinnati, OH 45202
robertawinterjr@gmail.com (513) 381-9309

Counsel for plaintiff Cheri Potts, (513) 381-9206 (fax)

Executor of the Estate of Jeff Potts mfoley@rendigs.com

Counsel for defendant The Good Samaritan
Hospital of Cincinnati, Ohio
